Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) submitted on 12/01/2021 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) has/have been considered.   

Specification
The abstract of the disclosure is objected to because the abstract may not include other parts of the application or materials. Abstract of 01/12/2021 includes, on the top left and right corners, other parts of the application. Appropriate correction is required. See MPEP 608.01 (b). 
The disclosure is objected to because the specification discloses “the grommet shaft to engage an edge that extends along a first object surface to form a first seal on a first side of the one or more objects” (¶ 0006), and “the outer flange engageable with a first object surface to form a first seal on a first side of the one or more objects” (¶ 0007, 0027, 0061, 0067, 0071, 0075). It is unclear how the first seal is formed.  Appropriate correction is required.



Claim Objections
Claims 1, 9, and 20 are objected to because the specification does not clearly define the “first seal”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a locking pin (200) including a pin shaft (240) drivable into the insert through hole (370) to retain the grommet shaft (430) within the object hole (612)” in the last paragraph.  It is unclear how the grommet is retained within a hole. Which structure of the grommet engages the object hole to form a seal, and prevents the grommet from moving out of the object hole? Appropriate correction is required. 
Claim 1 recites “the outer flange engageable with a first object surface to form a first seal on a first side of the one or more objects” in line 10. The meaning of first seal is unclear. How many “first seals” are there in the invention? Specification discloses “first seal” in different ways as detailed above under “Specification”. Appropriate correction is required. 

Claim 3 recites “the grommet head extends radially outwardly. to engage a portion of the first object surface that is located beyond a deformity formed along the object hole.” The limitation is unclear with regard to the limit of deformity. Can the invention accommodate any type and size of deformity? Appropriate correction is required. 
Claim 9 recites “the grommet shaft (430) to engage an edge that extends along a first object surface to form a first seal on a first side of one or more objects” in the last paragraph. The meaning of first seal is unclear. How many “first seals” are there in the invention? Specification discloses “first seal” in different ways as detailed above under “Specification”.  Appropriate correction is required. 
Claim 20 recites “the outer flange engageable with a first object surface to form a first seal on a first side of the object” in line 5. The meaning of first seal is unclear. How many “first seals” are there in the invention? Specification discloses “first seal” in different ways as detailed above under “Specification”.  Appropriate correction is required. 
Claim(s) that depend(s) from the rejected claim(s), that is, claims 2-8, and 11-19 is/are rejected. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-9, and 15-20 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by D1 (US 10,408,248; Safry et al.) Based on the claim language, limitations have been interpreted as best able. Claim(s) is/are rejected as shown below. 
As to claim 1, D1 discloses a sealing device (Figures 1-31) comprising: 
a grommet (38) including: 
a grommet shaft insertable into an object hole defined by one or more objects (38 has a shaft that is received in 26 of 28); 
a grommet head (portion of 38 that carries 54) including: 
a grommet head plate (57) defining a grommet outer edge and a grommet under surface (57 has an outer edge and an undersurface), the grommet shaft extending from the grommet under surface of the grommet head plate (Figures 1, 9, 14, 19, and 24); and 
an outer flange (54, 39) extending from the grommet outer edge of the grommet head plate (Figures 1, 9, 14, 19, and 24), the outer flange (54, 39) engageable with a first object surface to form a first seal on a first side of the one or more objects (54 and 39 engage a surface of 28 and form a first seal; the surface of 28 that contacts 39 
the grommet defining a grommet bore hole (62) extending through the grommet head and the grommet shaft; 
an insert (36) including an insert shaft insertable into the grommet bore hole (Figures 1, 9, 14, 19, and 24), the insert defining an insert through hole (40) extending through the insert shaft (Figures 1, 9, 14, 19, and 24); and 
a locking pin (24) including a pin shaft drivable into the insert through hole (40) to retain the grommet shaft within the object hole (when pin 24 is inserted into 40 of 36, and this assembly is inserted into 62 of 38, and the entire set is pushed into 26 of the object 28, 60 of 38 flexes and engages the object 28 to provide effective sealing. Col.1, L62-66; Col.4, L35-42.)  

As to claim 2, D1 discloses the sealing device of Claim 1, wherein the outer flange of the grommet head extends at an obtuse angle relative to the grommet head plate (Figures 1, 9, 14, 19, and 24).  

As to claim 3, D1 discloses the sealing device of Claim 1, wherein the grommet head extends radially outwardly from a center axis of the grommet to enable the outer flange to engage a portion of the first object surface that is located beyond a deformity formed along the object hole (grommet 38 is made of resilient material [Col. 7, L7-14], and 39 is a seal [Col.4, L5], and 60 of 38 flexes and extends radially outwardly from the center axis of the grommet 38 and engages the bottom side of the object to form a seal; hence 

As to claim 4, D1 discloses the sealing device of Claim 1, wherein the insert (36) includes: an insert head plate defining an insert outer edge, the insert shaft extending from the insert head plate (Figures 1, 9, 14, 19, and 24); and a plurality of teeth (64) extending from the insert outer edge of the insert head plate, each of the plurality of teeth engageable with the outer flange of the grommet to provide structural support to the outer flange without preventing the outer flange from flexing (when pin 24 is inserted into 40 of 36, and when 36 is inserted into 62 to couple 36 and 38; Col.1, L65; Figure 5.)  

As to claim 5, D1 discloses the sealing device of Claim 1, wherein the insert (36) includes an insert head plate from which the insert shaft extends, the insert head plate being engageable with the grommet head plate when the insert shaft has been inserted into the grommet bore hole (Figure 6).  

As to claim 6, D1 discloses the sealing device of Claim 5, wherein the locking pin includes a pin head from which the pin shaft extends, the pin head being engageable with the insert head plate when the pin shaft has been driven into the insert through hole (pin 24 has a groove 32 and protrusion 34; insert 36 has protrusion 46 to engage the pin groove 32; Col.4, L1-14.)  

As to claim 8, D1 discloses the sealing device of Claim 1, wherein the grommet shaft is configured to flex radially outwardly when the locking pin is driven fully into the insert through hole to engage an edge that extends along a second object surface to form a second seal on a second side of the one or more objects opposite the first side (grommet 38 is made of resilient material [Col. 7, L7-14], and 39 is a seal [Col.4, L5], and 60 of 38 flexes and extends radially outwardly from the center axis of the grommet 38 and engages the bottom side of the object to form a second seal on the bottom side of the object 28.) 

As to claim 9, D1 discloses a sealing device (Figures 1-31) comprising: 
a grommet (38) including: 
a grommet head (portion of 38 that carries 54) and
a grommet shaft extending from the grommet head and insertable into an object hole defined by one or more objects (38 has a shaft extending from grommet head, and the shaft is received in 26 of 28) (Figures 1, 9, 14, 19, and 24); 
the grommet defining a grommet bore hole (62) extending through the grommet head and the grommet shaft (Figures 1, 9, 14, 19, and 24); 
an insert (36) including an insert shaft insertable into the grommet bore hole, the insert defining an insert through hole (40) extending through the insert shaft (Figures 1, 9, 14, 19, and 24); and 

wherein the insert shaft pushes the grommet shaft to flex radially outwardly as the locking pin is driven into the insert through hole to cause the grommet shaft to engage an edge that extends along a first object surface to form a first seal on a first side of the one or more objects (when pin 24 is inserted into 40 of 36, and this assembly is inserted into 62 of 38, and the entire set is pushed into 26 of the object 28, 60 of 38 flexes and engages the object 28 to provide effective sealing. Col.1, L62-66; Col.4, L35-42.)  
  
As to claim 15, D1 discloses the sealing device of Claim 9, wherein insert shaft includes a plurality of legs (66) that are separated from each other by slits extending axially along a length of the insert shaft, the legs are separated from each other to facilitate the inert shaft in flexing radially outwardly to push the grommet shaft to flex radially outwardly (Figures 3-5.) 
  
As to claim 16, D1 discloses the sealing device of Claim 15, wherein the insert includes a plurality of feet (68), each of the plurality of feet (68) extending from an end of a respective one of the plurality of legs (66), each of the plurality of feet (68) configured to engage the grommet shaft and push the grommet shaft to flex radially outwardly as the locking pin is driven into the insert through hole (Figures 3-5.)  

As to claim 17, D1 discloses the sealing device of Claim 16, wherein the grommet defines a feet-receiving groove that is configured to receive the plurality of feet when the insert shaft is inserted into the grommet bore hole (Figure 3.)  

As to claim 18, D1 discloses the sealing device of Claim 9, wherein an air gap is formed between the insert shaft and the grommet shaft when the insert shaft is inserted into the grommet bore hole (Figures 1, 9, 14, 19, and 24), the air gap enabling the grommet shaft to flex radially outwardly and conform to the edge extending along the first object surface as the locking pin causes the insert shaft to flex radially outwardly (Figures 4-5, 12-13, 17-18, 22-23, and 27-28). 
  
As to claim 19, D1 discloses the sealing device of Claim 9, wherein the grommet head includes a grommet head plate defining a grommet outer edge and an outer flange extending from the grommet outer edge of the grommet head plate, the outer flange engageable with a second object surface to form a second seal on a second side of the one or more objects opposite the first side (interface of 60 and lower side of 28 defines the second seal; Figures 4-5, 12-13, 17-18, 22-23, and 27-28). 
.  
As to claim 20, D1 discloses a sealing device (Figures 1-31) comprising: 
a grommet (38) including: 
a grommet shaft insertable into an object hole defined by one or more objects (38 has a shaft that is received in 26 of 28); 
a grommet head (portion of 38 that carries 54) including: 

an outer flange (54, 39) extending from the grommet outer edge of the grommet head plate (Figures 1, 9, 14, 19, and 24), the outer flange (54, 39) engageable with a first object surface to form a first seal on a first side of the one or more objects (54 and 39 engage a surface of 28 and form a first seal; the surface of 28 that contacts 39 defines the first object surface; the side of 28 that contacts 39 defines the first side; Figures 4-5, 12-13, 17-18, 22-23, and 27-28); and 
the grommet defining a grommet bore hole (62) extending through the grommet head and the grommet shaft; 
an insert (36) including an insert shaft insertable into the grommet bore hole (Figures 1, 9, 14, 19, and 24), the insert defining an insert through hole (40) extending through the insert shaft (Figures 1, 9, 14, 19, and 24); and 
a locking pin (24) including a pin shaft drivable into the insert through hole (40) to retain the grommet shaft within the object hole (when pin 24 is inserted into 40 of 36, and this assembly is inserted into 62 of 38, and the entire set is pushed into 26 of the object 28, 60 of 38 flexes and engages the object 28 to provide effective sealing. Col.1, L62-66; Col.4, L35-42.)  

Allowable Subject Matter
	Claims 7, and 10-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provides examples of similar inventions. There are no suggestions in the prior art of record for combining any of the references to arrive at as claimed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN CUMAR whose telephone number is (571)270-3112. The examiner can normally be reached Monday thru Friday, 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINA FULTON can be reached on 571-272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 
/NATHAN CUMAR/Primary Examiner, Art Unit 3675